Order, entered on August 14, 1963, unanimously reversed on the law and the motion to vacate the warrant of attachment denied, without costs. We find that the papers on which the motion was granted are insufficient in that there was no dear averment of facts to support the contentions of the movant. In view of this disposition, it is not necessary to consider the motion addressed by respondent to the record, as the matter claimed to be incorporated improperly could and did have no bearing on the result. The motion is denied as academic. Concur — Botein, P. J., Breitel, Raibin, Eager and Steuer, JJ.